JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00511-CV

                        KELLI MCDONALD SYDOW, Appellant

                                             V.

                         MICHAEL DAVID SYDOW, Appellee

   Appeal from the 308th District Court of Harris County. (Tr. Ct. No. 2010-02710).

       This case is an appeal from the order signed by the trial court on May 17, 2013.
After submitting the case on the appellate record and the arguments properly raised by
the parties, the Court holds that the trial court lacked subject-matter jurisdiction to issue
the May 17, 2013 order. Accordingly, the Court dismisses the appeal.

       The Court orders that the appellee, Michael David Sydow, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 7, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Lloyd.